284 S.W.3d 736 (2009)
Michael TYREE, Appellant,
v.
JEFFERSON SMURFIT CORPORATION and Treasurer of Missouri as Custodian of the Second Injury Fund, Respondents.
No. ED 92074.
Missouri Court of Appeals, Eastern District, Division Three.
April 21, 2009,
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Application for Transfer Denied June 30, 2009.
Ronald D. Edelman, St. Louis, MO, for Appellant.
Margaret M. Hecht, Mary J. Sommers-Getz, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Michael Tyree ("Employee") appeals from the decision of the Labor and Industrial Relations Commission ("the. Commission") finding in favor of Jefferson Smurfit Corporation U.S. ("Employer") and the Second Injury Fund ("the Fund") on his workers' compensation claim against them. Employee claims the Commission erred in ruling that his employment with Employer was not a substantial factor in the cause of an occupational disease, injury, and disability to his neck and upper extremities because the overwhelming weight of the competent and substantial evidence on the issue of medical causation is uncontradicted and supports a compensable injury resulting from Employee's employment and because there was not sufficient competent evidence in the record to support the Commission's award.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).